In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00034-CR
     ___________________________

       CHAD A. ISAACS, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 432nd District Court
         Tarrant County, Texas
        Trial Court No. 1519428R


  Before Walker, Gabriel, and Birdwell, JJ.
  Memorandum Opinion by Justice Birdwell
                          MEMORANDUM OPINION

      Appellant Chad A. Isaacs appeals his conviction and his twenty-five year

sentence for theft.1 Isaacs pleaded guilty without entering into a plea bargain. At the

time of the plea, he affirmed his competency to stand trial, averred that he was

satisfied with his counsel’s representation, received admonishments about the effects

of the plea, waived constitutional and statutory rights, and entered a judicial

confession. The trial court found him guilty, received evidence concerning his

punishment, and sentenced him to twenty-five years’ confinement. He brought this

appeal.

      Issacs’s appointed appellate counsel has filed a motion to withdraw and a brief

under Anders v. California, representing that counsel can “find no errors warranting

reversal that can be legitimately supported by the record.” 386 U.S. 738, 744–45, 87 S.

Ct. 1396, 1400 (1967). Counsel’s brief and motion meet the requirements of Anders by

presenting a professional evaluation of the record and demonstrating why there are no

arguable grounds for relief. See id.; In re Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim.

App. 2008) (orig. proceeding) (analyzing the effect of Anders). In compliance

with Kelly v. State, counsel notified Issacs of the motion to withdraw, provided him a

copy of the Anders brief, informed him of his right to file a pro se response, informed

      1
        See Tex. Penal Code Ann. § 31.03(a) (West Supp. 2018). The State charged
Isaacs with theft of over $200,000, which was a first-degree felony at the time of his
offense. See Martinez v. State, 527 S.W.3d 310, 316 (Tex. App.—Corpus Christi 2017,
pet. ref’d).


                                           2
him of his right to seek discretionary review should this court hold that the appeal is

frivolous, and took concrete measures to facilitate his review of the appellate

record. 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014).

       We gave Isaacs an opportunity to file a pro se response to counsel’s brief, but

he did not. The State did not file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we must

independently examine the record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is frivolous and without merit; we find nothing in the record

that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim.

App. 2006). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment.

                                                        /s/ Wade Birdwell
                                                        Wade Birdwell
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 4, 2018


                                              3